Case 2:11-cr-00430-DSF Document 96 Filed 01/13/21 Page 1 of 1 Page ID #:609




                UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF CALIFORNIA




   UNITED STATES OF AMERICA,          No. CR 11-430 DSF
       Plaintiff,
                                      ORDER RE BRIEFING ON
                   v.                 MOTION FOR REDUCTION OF
                                      SENTENCE
   CHRISTOPHER EARL
   PATTERSON,
       Defendant.



     The government is ordered to file an opposition to Defendant’s
  motion no later than February 10, 2021. Defendant may file a reply no
  later than March 15, 2021.



     IT IS SO ORDERED.



   Date: January 13, 2021             ___________________________
                                      Dale S. Fischer
                                      United States District Judge
